Affirmed and Memorandum Opinion filed November 17, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00581-CR

                    JARRET WYATT ANGST, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 300th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 81030-CR

                         MEMORANDUM OPINION

      A jury found appellant guilty of capital murder, and the trial court assessed
the mandatory punishment of imprisonment for life without parole. In three issues,
appellant contends that the evidence is legally insufficient to support the
conviction, the trial court erred by denying his motion to suppress, and the trial
court erred by denying his request for the jury to assess punishment. We affirm.
                         I.     SUFFICIENCY OF THE EVIDENCE

       In his first issue, appellant contends that the evidence is insufficient to prove
that he committed a murder in the course of a burglary or for remuneration, as
alleged in the indictment. Regarding burglary, appellant contends that the State
failed to prove that he “entered [the decedent]’s house to commit any crime.”1

       Although appellant admitted before trial to entering the decedent’s house
and shooting the decedent, appellant contends that because his multiple statements
to police “ranged from a claim of complete innocence with a defense of alibi to an
admission that he shot [the decedent] twice in the head that his multiple statements
failed to reach the level of beyond a reasonable doubt proof to support a Capital
Murder conviction.” Appellant also contends that there is a lack of physical
evidence placing him inside the decedent’s house.

A.     Legal Principles

       When reviewing the sufficiency of the evidence, we consider all of the
admitted evidence in the light most favorable to the verdict to determine whether,
based on that evidence and the reasonable inferences therefrom, a jury was
rationally justified in finding the defendant guilty beyond a reasonable doubt.
Curry v. State, No. PD-0577-18, 2019 WL 5587330, at *6 (Tex. Crim. App. Oct.
30, 2019). The jury is the sole judge of the witnesses’ credibility and the weight to
be given to their testimony. Id. Juries can draw any reasonable inference from the
facts so long as each inference is supported by the evidence. Id.



       1
          Because we ultimately conclude that the evidence is sufficient to support appellant’s
conviction under the burglary theory of capital murder, we focus our discussion of the law and
facts regarding burglary rather than the remuneration theory. See Matamoros v. State, 901
S.W.2d 470, 474 (Tex. Crim. App. 1995) (holding that evidence need only be sufficient to
establish one of the underlying felonies in the indictment).

                                              2
      A person commits capital murder if the person intentionally commits a
murder in the course of committing or attempting to commit burglary. See Tex.
Penal Code § 19.03(a)(2). A person commits burglary if the person, without the
effective consent of the owner, enters a habitation and commits or attempts to
commit a felony or assault. See id. § 30.02(a)(3). In a capital murder case
predicated on a burglary, “the requirement that a felony be committed is satisfied
by the actual murder of the victim.” Matamoros v. State, 901 S.W.2d 470, 474
(Tex. Crim. App. 1995). The State does not need to prove that the defendant
formed the intent to commit the murder before entering the habitation. See Homan
v. State, 19 S.W.3d 847, 849 (Tex. Crim. App. 2000).

B.    Evidence

      Police officers interviewed appellant several times before trial. Initially, he
denied involvement in the murder. Ultimately, he confessed to driving with his
friend to the decedent’s house to do a “job,” which was to stop the decedent from
harassing the decedent’s ex-wife. A third party had promised appellant’s friend
that she would leave real property to the friend in her will if the friend and
appellant did this job. She gave the men two pistols and the decedent’s address.

      Appellant and his friend brought the loaded pistols to the decedent’s house.
Appellant told the police that he believed that the plan was for his friend to put a
gun to the decedent’s face while appellant acted as backup. When the decedent
refused to open the door, the friend shot through a window and broke down the
door. Appellant entered the house and shot the decedent twice. Appellant and the
friend fled.

      Police officers found four shell casings inside the house. The State adduced
evidence that the casings had been fired from appellant’s gun.


                                         3
C.    Analysis

      As appellant notes in his brief, he admitted to greater levels of involvement
in the murder with each successive pretrial interview. Indeed, he admitted to
entering the decedent’s house after the door had been broken down and then
shooting the decedent. As the sole judge of the credibility and weight of the
evidence, the jury was free to believe or disbelieve any portion of appellant’s
statements. See Sorto v. State, 173 S.W.3d 469, 475 (Tex. Crim. App. 2005)
(sufficient evidence of intent to commit capital murder based on some of the
defendant’s admissions despite the defendant’s denial of an intent to kill the
decedent). Physical evidence also placed appellant inside the house because four
shell casings that had been fired from his gun were located inside the house. Cf.
Diamond v. State, 496 S.W.3d 124, 136 (Tex. App.—Houston [14th Dist.] 2016,
pet. ref’d) (affirming capital murder conviction partly based on evidence that a gun
found in the defendant’s car was uniquely capable of creating the casings that were
found at the murder scene).

      Considering all of the evidence in the light most favorable to the verdict, the
jury rationally could have found beyond a reasonable doubt that appellant
murdered the decedent while in the course of committing a burglary because
appellant entered the decedent’s habitation without consent and committed a
felony or assault.

      Appellant’s first issue is overruled.

                           II.    MOTION TO SUPPRESS

      In his second issue, appellant contends that the trial court erred by denying
his motion to suppress his oral statements to police officers. Appellant challenges
the trial court’s conclusion that the statements were not the product of custodial


                                          4
interrogations, and he contends that the statements should have been suppressed
because officers did not inform appellant of his constitutional and statutory rights.
See Miranda v. Arizona, 384 U.S. 436 (1966); Tex. Code Crim. Proc. art. 38.22,
§ 3.

A.     Legal Principles

       Miranda and Article 38.22 warnings are required only when there is a
“custodial interrogation.” Herrera v. State, 241 S.W.3d 520, 526 (Tex. Crim. App.
2007). A defendant has the initial burden to prove that a statement was the product
of a custodial interrogation. Id.

       A person is in custody if the person is formally arrested or if the person’s
freedom of movement has been restrained to the degree associated with a formal
arrest. Thai Ngoc Nguyen v. State, 292 S.W.3d 671, 677 (Tex. Crim. App. 2009).
A person is not necessarily in custody by reason of being temporarily detained by
police. See Keuther v. State, 523 S.W.3d 798, 808 (Tex. App.—Houston [14th
Dist.] 2017, pet. ref’d); see also State v. Ortiz, 382 S.W.3d 367, 372 (Tex. Crim.
App. 2012). But, a non-custodial detention may escalate into a custodial detention
if the detainee’s freedom of movement is restrained to the degree associated with a
formal arrest. Ortiz, 382 S.W.3d at 372. The primary question is whether a
reasonable person would perceive the detention to be a restraint on the person’s
movement comparable to a formal arrest, given all of the objective circumstances.
Id.

       The Court of Criminal Appeals has identified four general situations that
may constitute custody: (1) the person is physically deprived of the freedom of
action in any significant way; (2) an officer tells the person that the person is not
free to leave; (3) officers create a situation that would lead a reasonable person to
believe that the person’s freedom of movement has been significantly restricted;
                                         5
and (4) there is probable cause to arrest the person, the officers’ knowledge of
probable cause is communicated to the person, officers do not tell the person that
the person is free to leave, and other circumstances combine that would lead a
reasonable person to believe that the person is restrained to the degree of a formal
arrest. See Gardner v. State, 306 S.W.3d 274, 294 & n.48 (Tex. Crim. App. 2009)
(citing Dowthitt v. State, 931 S.W.2d 244, 255 (Tex. Crim. App. 1996)).

         In reviewing the trial court’s ruling on a motion to suppress, we afford
almost total deference to the trial court’s rulings on questions of historical fact and
on the application of law to fact questions that turn upon credibility and demeanor.
Alford v. State, 358 S.W.3d 647, 652 (Tex. Crim. App. 2012). If credibility and
demeanor are not necessary to the resolution of an issue, whether a set of historical
facts constitutes custodial interrogation is subject to do novo review. Id. at 653.
Then, the issue of custodial interrogation is an issue of law that requires the
application of legal principles to a specific set of facts. Id.

B.       Circumstances Regarding Appellant’s Unwarned Statements

         Detective Chris Turner with the City of Pearland Police Department testified
that he went to appellant’s place of employment on the day after the murder to
keep watch on appellant’s car while other officers were seeking a search warrant
for the car. Turner was in an unmarked pick-up truck and wearing a polo shirt and
jeans.

         When appellant left his employer for the day at about 4:00 p.m. and
approached his car, Turner introduced himself and asked for appellant’s
identification. Audio of the interaction was recorded and introduced as an exhibit
during the suppression hearing. A large crowd was coming out of the building at
the same time. Turner asked appellant some questions, such as whether the car
belonged to appellant. Turner asked appellant, “Give me one second before you go
                                            6
in your car, okay?” Turner called for backup and then asked appellant some
questions such as what time he arrived for work, what time he got off work, and
where he lived.

       When Turner was about to explain “the situation,” appellant said that he
heard on the news that a man was found killed in his house and a car that was
involved was a silver Ford Taurus (like appellant’s car). Turner said that he didn’t
“know the whole thing” and that he was told to come out and see if this car was
there. Turner said that a different detective was in charge and wanted to come talk
to appellant. Detective Turner said he didn’t have any questions to ask appellant,
and he told appellant to “hang out” for about ten minutes until the other detective
arrived. Appellant said, “Alright,” and then asked, “They don’t think I did it, do
they?” Turner told appellant that he did not know and that it was not his case, and
Turner was just on that side of town. Turner said that the person who could answer
appellant’s questions was on his way.

       Turner asked appellant additional questions like how long appellant worked
for his employer, what he did for work, how long he lived at his house, and the
like. Turner did not ask questions about the murder investigation, did not place
appellant in handcuffs, and did not place appellant in the pick-up truck. Turner did
not explicitly tell appellant that he could or could not leave. The recording lasted
about eleven and a half minutes.

       The second detective, John DeSpain, arrived before the search warrant was
executed.2 DeSpain drove a black Chevrolet Impala to the scene and wore “a polo


       2
         On appeal, appellant contends that Turner “held Appellant in the parking lot for at least
3 hours” until DeSpain arrived. Appellant bases this assertion on the fact that the search warrant
was not signed until 6:41 p.m. This inference—that DeSpain did not arrive until after the search
warrant was signed—is contrary to the trial court’s ruling and not supported by the record.
Turner testified that he did not recall how long appellant waited in the parking lot. During
                                                7
and 511 pants.” During the recorded interrogation of appellant, DeSpain and
appellant sat in the front seats of DeSpain’s car. Appellant was not handcuffed.

      An audio recording of the interrogation was admitted as an exhibit during
the suppression hearing.      At the beginning of the interrogation, DeSpain told
appellant, “You don’t have to talk to me. If you choose to talk to me, you can say,
‘Boom, I’m out of here,’ and we’re done.” Appellant responded, “I have no
problem talking to you.” DeSpain then interrogated appellant for about forty
minutes. DeSpain confronted appellant with evidence that his car was involved in
the murder. Appellant acknowledged during the interrogation that “this looks real
bad for me.” DeSpain told appellant, “It looks bad for somebody,” but DeSpain
said he wasn’t sure if appellant was a murderer or if appellant loaned his vehicle to
somebody who committed a murder.             At the conclusion of the interrogation,
DeSpain told appellant that the situation was “serious.” DeSpain told appellant
“we’re not going to talk anymore” and turned off the recorder.

      DeSpain testified at the suppression hearing that when he turned off the
recorder, they got out of the car to stretch their legs. DeSpain asked appellant if he
would come to the police station. Appellant was concerned about how he would
get home, but DeSpain told appellant that DeSpain would give him a ride home.
Appellant rode in the front seat and was not handcuffed. DeSpain told appellant
that they would not be discussing the case.

      During the forty-five-minute car ride, appellant made statements to DeSpain
that were not recorded. DeSpain testified that he asked appellant if he could turn
on the recorder during the drive, but appellant declined, so DeSpain did not turn it
on. DeSpain testified that he did not ask appellant any questions, and appellant

appellant’s interrogation by DeSpain, the detective told appellant that officers were still
“working on a search warrant for your car.”

                                            8
volunteered some information. For example, appellant admitted to going to the
decedent’s house with appellant’s friend, but appellant claimed to have been asleep
in the car when shots went off. Before appellant made these statements, DeSpain
told appellant, “[T]here comes a time where you have to look out for yourself.”3

C.     No Custody

       Appellant cites no authority to suggest that the seizure of a person’s car,
coupled with a request for the person to remain at the scene for ten minutes,
amounts to a restraint on the person’s movement comparable to a formal arrest.
Although appellant asked Turner whether he was a suspect, Turner did not tell
appellant that he was a suspect or that there was probable cause for his arrest.
When DeSpain arrived before execution of the search warrant, he told appellant
that appellant did not have to talk and was free to leave.                  Even if DeSpain
developed probable cause to arrest appellant during the drive to the police station,
the existence of probable cause was not communicated to appellant. Appellant was
told only that the evidence “looked bad” and was “serious.”

       The Dowthitt factors do not indicate that appellant was in custody. See
Gardner, 306 S.W.3d at 294 & n.48 (citing Dowthitt, 931 S.W.2d at 255).
Considering all of the objective circumstances, we agree with the trial court that a
reasonable person would not perceive the detention, if any, to be a restraint on
appellant’s movement comparable to a formal arrest. See Gardner v. State, 433
S.W.3d 93, 98–100 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d) (no custody
when officers asked to speak with the defendant immediately when they arrived to
execute a warrant, patrol cars blocked the defendant’s driveway during the


       3
          Later, appellant was given Miranda warnings and made additional inculpatory
statements that were recorded. Appellant challenges the admission of the later statements only to
the extent they are “fruit of the poisonous tree” of the statements discussed above.

                                               9
interviews, officers escorted the defendant in and out of a house, officers
interviewed the defendant multiple times in a patrol car for more than forty-five
minutes, but the defendant was not handcuffed and was told that he was free to end
the interrogation and leave the patrol car at any time); Ervin v. State, 33 S.W.3d
187, 211 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d) (no custody when the
defendant voluntarily went to a police station to make statements, was told she
could leave, remained unhandcuffed throughout statements, and was at the station
for four hours to discuss two capital murders); see also Shiflet v. State, 732 S.W.2d
622, 630 (Tex. Crim. App. 1985) (“Where a person voluntarily accompanies police
officers, who are then only in the process of investigating a crime, to a certain
location, and he knows or should know that the police officers suspect he may have
committed or may be implicated in committing the crime, we are unable to hold
that under those circumstances such a person is restrained of his freedom of
movement. Under those circumstances, he is not in custody.”). Appellant was not
in custody when he made the statements to Turner or DeSpain before receiving
Miranda and Article 38.22 warnings.

      Appellant’s second issue is overruled.

                       III.   INDIVIDUALIZED SENTENCING

      In his third issue, appellant contends that the trial court erred by denying his
request for individualized sentencing because appellant was twenty years old at the
time of the murder and a mandatory sentence of life without parole required by
Section 12.31 of the Penal Code violates the Eighth Amendment to the United
States Constitution.

      In Miller v. Alabama, the United States Supreme Court held that the
imposition of a mandatory life-without-parole sentence for a defendant who was
under the age of eighteen at the time of the crime violates the Eighth Amendment’s
                                         10
prohibition on cruel and unusual punishment. 567 U.S. 460, 465 (2012). This rule
contrasts with the application of the Eighth Amendment to adults. See id. at 480–
82 (noting that its ruling would not undermine precedent upholding mandatory
sentences of life without parole for adult offenders in Harmelin v. Michigan, 501
U.S. 957 (1991)).

      The Miller court adopted a categorical rule with the line of demarcation
between juvenile and adulthood at a defendant’s eighteenth birthday. See id. at
465. In doing so, the court relied on its prior holding in Roper v. Simmons
concerning the death penalty. See id. at 469–80. The Roper court recognized
criticisms of drawing a bright-line rule and rejected them:

      Drawing the line at 18 years of age is subject, of course, to the
      objections always raised against categorical rules. The qualities that
      distinguish juveniles from adults do not disappear when an individual
      turns 18. By the same token, some under 18 have already attained a
      level of maturity some adults will never reach. For the reasons we
      have discussed, however, a line must be drawn. . . . The age of 18 is
      the point where society draws the line for many purposes between
      childhood and adulthood. It is, we conclude, the age at which the line
      for death eligibility ought to rest.
Roper v. Simmons, 543 U.S. 551, 574 (2005).

      Appellant asks this court to extend Miller to defendants who were under the
age of twenty-one at the time of their crime. Appellant cites no authority for
extending Miller to a defendant who was over the age of eighteen at the time of the
offense. It appears no Texas court has done so, and neither has any other state or
federal appellate court. See generally, e.g., Burgie v. State, 575 S.W.3d 127, 128
(Ark. 2019) (“The United States Supreme Court has not extended its holding to
offenders that were eighteen when the crime was committed, and federal courts
that have addressed this issue have soundly rejected the application of the


                                         11
reasoning in Miller and Graham to claims raised by petitioners who were eighteen
or older when their crimes were committed.” (collecting cases)); People v. Harris,
120 N.E.3d 900, 914 (Ill. 2018) (declining to extend Miller to a defendant who was
eighteen at the time of the murder; “[C]laims for extending Miller to offenders 18
years of age or older have been repeatedly rejected.”).

      This court is bound by the United States Supreme Court’s demarcation
concerning mandatory sentences of life without parole for defendants, like
appellant, who were over the age of eighteen at the time of their crime. See, e.g.,
State v. Guzman, 959 S.W.2d 631, 633 (Tex. Crim. App. 1998) (noting that Texas
courts are bound by United States Supreme Court cases interpreting the United
States Constitution).

      Appellant’s third issue is overruled.

                                IV.   CONCLUSION

      Each of appellant’s issues is overruled.      The trial court’s judgment is
affirmed.




                                       /s/    Ken Wise
                                              Justice


Panel consists of Justices Wise, Bourliot, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         12